 



EXHIBIT 10.72
THE DURIRON COMPANY, INC.
DEFERRED COMPENSATION PLAN
- for -
EXECUTIVES
     1. PURPOSE OF THE PLAN. The purpose of this Deferred Compensation Plan for
Executives (the “Plan”) is to provide a procedure whereby an executive (the
“Executive”) of The Duriron Company, Inc. (the “Company”) may defer the payment
of all or a specified part of the base salary payable to him for services as an
employee. This Plan is an unfunded program established for the purpose of
providing deferred compensation to a select group of management employees, and
it is exempt from Parts 1 through 4 of the Employee Retirement Income Security
Act of 1974, as amended.
     2. ELIGIBILITY. Only those Executives who participate in the Company’s
Long-Term Incentive Plan, or its successor as designated by the Compensation
Committee of the Company’s Board of Directors, shall be eligible to participate
in the Plan. If the Executive ceases participation in Long-Term Incentive Plan,
his ability to defer additional amounts under this Plan shall automatically and
simultaneously cease.
     3. AGREEMENT TO DEFER.
     (a) An Executive may execute an agreement with the Company to defer the
payment of all or a specified part of the salary payable for services as an
Executive. An agreement to defer compensation shall be effective as of the first
day of the Company’s first full biweekly salaried payroll period of the next
succeeding calendar quarter. Under any such agreement, the Executive may elect
to defer salary in an amount of not less than five percent (5%) of base salary
and in whole dollar increments thereafter. Any such deferred salary amount shall
be rounded upward to the next whole dollar. The agreement shall apply only to
compensation payable for services rendered on or after the effective date of the
agreement. The agreement to defer shall remain in effect until terminated or
changed as provided in this Plan for so long as the Executive remains eligible
to participate under Section 2 above.
     (b) An Executive may terminate any agreement to defer the payment of
compensation relating to future services by giving notice of termination to the
Company. An Executive may change any agreement to defer the payment of
compensation relating to future services either in the manner provided in the
agreement or by executing a new agreement with the Company. Any such termination
or change in the amount to be deferred shall be effective only with respect to
compensation payable for services as an Executive on or after the first day of
the first biweekly Company’s salaried payroll period of the next succeeding
calendar quarter.

 



--------------------------------------------------------------------------------



 



-2-

     4. EXECUTIVES’ ACCOUNTS.
     (a) The Company shall establish and maintain a separate account for each
Executive who has elected to so defer salary, in which shall be recorded the
amount of the Executive’s deferred salary pursuant to this Plan, The Company
shall credit to each such account, as of the first day of each calendar quarter,
interest on the amount then credited to such account (including all previous
credits to such account by operation of this subparagraph (a)) computed at an
annual rate which is equal to the composite bond yield for single A bonds,
rounded to the nearest 1/10 of 1%, as published in the Standard & Poor’s Indexes
of the Security Markets for the month last preceding the beginning of such
calendar quarter.
     (b) Each Executive’s account shall be solely a memorandum account, and
title to and beneficial ownership of any amounts credited thereto shall at all
times remain in the Company. The effect of an Executive’s agreement to defer
salary is simply to create an unfunded and unsecured promise to pay deferred
salary to the Executive, his estate or the Executive’s beneficiaries, in
accordance with the terms of the Plan, Nothing contained in the Plan and no
deferral of payment pursuant to the Plan shall by itself create or be construed
to create a trust of any kind, or a fiduciary relationship of any kind between
the Company and any Executive, his estate, or any beneficiary of such Executive
designated pursuant to paragraph 5 (e), or any other person. No right or benefit
under the Plan shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge the same shall be void.
     5. PAYMENT OF DEFERRED COMPENSATION.
     (a) An Executive may receive payment of the total credited to his account
(i) in one lump sum payment at the time he ceases to be an employee, or (ii) in
equal annual installments during no more than the 10 calendar years commencing
with the calendar year next following the calendar year in which he ceases to be
an employee, or (iii) in a combination of such lump sum and annual installments,
provided that the Executive terminates service after age 55. If the Executive
terminates prior to age 55, his account shall only be payable as a single lump
sum. The method of receiving the amount credited to an Executive’s account shall
be specified in the agreement executed pursuant to paragraph 3.
     (b) Unless a different manner of payment is selected pursuant to (a) above,
payment of the total amount credited to an Executive’s account at the time he
ceases to be an employee after age 55 shall be paid to him in 10 equal annual
installments.
     (c) If applicable, the first annual installment payment, whether made
pursuant to (a) or (b) above, shall be paid before the fifteenth business day of
the calendar year first following the year in which the Executive ceases to be
an employee, and subsequent installments shall be paid before the fifteenth
business day of each succeeding calendar year until the entire amount credited
to the Executive’s account shall have been paid.

 



--------------------------------------------------------------------------------



 



-3-

(d)   To each installment payment there shall be added, and paid to the former
Executive, an amount equal to the interest credited, since the date of the last
previous installment payment, to the former Executive’s account pursuant to
paragraph 4 (a).   (e)   If all of the payments required by this paragraph 5
shall not have been fully made to a former Executive prior to his death, then,
after his death, the balance in his account shall be paid to such beneficiary or
beneficiaries as he shall have designated by written notice delivered to the
Secretary or Treasurer of the Company prior to his death or, failing such
written notice, to his estate in a single lump sum.   (f)   Notwithstanding the
preceding provisions of this paragraph 5, if the total amount credited to an
Executive’s account at the time he ceases to be an employee is less than
$10,000, payment of such amount shall be made to him in one lump sum at the time
he ceases to be an employee.   (g)   Notwithstanding the above, the Executive
may apply to the Compensation Committee of the Board of Directors (the
“Committee”) for an early distribution of all or a part of the deferred amount
in his Plan account in the event of unforeseen circumstances which create
hardship for the Executive and which are beyond the Executive’s control. The
Committee may, in its absolute discretion, grant or deny such application upon
its findings of such hardship.   6.   ADMINISTRATION. This Plan shall be
administered by the Committee. The decision of the Committee shall be final and
binding with respect to the interpretation, construction or application of the
Plan.   7.   AMENDMENT OR TERMINATION. The Board of Directors may amend or
terminate the Plan at any time. No amendment or termination of the Plan shall
void an agreement already in effect for the then current calendar quarter or any
preceding calendar quarter, nor adversely affect the right of a former
Executive, his estate or designated beneficiaries to payments in accordance with
paragraph 5 of amounts credited to his account prior to such amendment or
termination together with amounts credited thereto subsequent to such amendment
or termination pursuant to paragraph 4 (a).

 



--------------------------------------------------------------------------------



 



THE DURIRON COMPANY, INC.
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
Executive’s Election
     In accordance with the provisions of the Deferred Compensation Plan for
Executives (the “Plan”) of The Duriron Company, Inc. (the “Company”), I elect:

  1.   To defer ____ % (at least 5%) of all salary, rounded to the next highest
whole dollar, payable to me for my services as an Executive, which are rendered
beginning with the first day of the first biweekly salaried payroll period at
the calendar quarter beginning                      , 19 ___ and continuing
through succeeding calendar quarters.     2.   If I terminate service as an
employee after age 55, to receive payment of the amount credited to my deferred
salary account in the following manner (and I have marked the applicable
method):

                      —   a.   In equal annual installments during the _______
(not to exceed 10) calendar years commencing with the calendar year next
following the calendar year in which I cease to be an employee of the Company.
 
                    —   b.   In one lump sum payment at the time I cease to be
an Executive.
 
                    —   c.   In the following combination of (i) a lump sum at
the time I cease to be an employee and (ii) annual installments commencing with
the calendar year next following the calendar year which I cease to be an
employee.
 
               
 
          •   $ ___ in a lump sum.
 
          •   the balance in ___ (not to exceed 10) equal annual installments.
 
                            Notwithstanding the above election, I understand
that I will automatically receive payment of my account as a single lump sum if
I terminate service as an employee prior to age 55.

  3.   To have any payments required by paragraph 2 above which have not been
made to me prior to my death, paid after my death in a lump sum to:

                           
 
               
 
               
 
  Date   Signature of Executive        
 
                    The undersigned, Treasurer of the Company, acknowledges
receipt of the above election on                     , 19      .

         
 
       
 
  Treasurer    

 



--------------------------------------------------------------------------------



 



THE DURIRON COMPANY, INC.
EXECUTIVE
DEFERRED COMPENSATION AGREEMENT
          THIS AGREEMENT, made and entered into this ___ day of
                    , 19___ and effective the first day of the Company’s first
full biweekly salaried payroll period of next immediately following full
calendar quarter (the “First Day”), by and between THE DURIRON COMPANY, INC.
(the “Company”) and                                          (the “Executive”),
is hereby executed under the following circumstances:
     A. Under the Company’s Deferred Compensation Plan for Executives (the
“Plan”), an Executive may defer payment of all or a specified part of the salary
payable to him for services as an Executive (“Executive’s Salary”).
     B. The Executive desires to defer Executive’s Salary in accordance with the
Plan.
          NOW, THEREFORE, the parties hereto agree as follows:
          1. Election to Defer. The Executive hereby elects to defer that
percentage of the Executive’s Salary indicated on the election (the “Election”)
attached hereto. (Executive’s Salary heretofore or hereafter deferred is
hereinafter referred to as “Deferred Salary.”) The Executive may, by delivery of
a revised Election to the Secretary of the Company, change the percentage to be
deferred of Executive’s Salary payable for services rendered on or after the
First Day next succeeding delivery of the revised Election.
          2. Payment of Deferred Compensation. Payment of the Deferred Salary
shall be made, after the Executive ceases to be an employee, in the manner
indicated on the Election. The Executive may, by delivery of a revised Election
to the Secretary or Treasurer of the Company, change the manner of payment of
Executive’s Salary payable for services rendered on or after the First Day next
succeeding delivery of such revised Election. The Executive may change his
Election with respect to the manner of payment of Deferred Salary which shall
have been earned prior to the change only with the consent of the Compensation
Committee of the Board of Directors in its absolute discretion in the event of
hardship as described in the Plan.
          3. Payments upon Death. Any Deferred Salary payable after the death of
the Executive shall be paid in a lump sum to the payee indicated on the
Election. The Executive may, by delivery of a revised Election to the Secretary
of the Company, change the payee to whom such payment is to be made.
          4. Incorporation by Reference. The terms of the Plan are incorporated
herein by reference and made a part of this Agreement.
          IN WITNESS WHEREOF, the parties hereto have duly executed this
Executive Deferred Compensation Agreement as of the day and year first written
above.

                              THE EXECUTIVE       THE DURIRON COMPANY, INC.    
 
                       
 
  Signature:           By:        
 
                       
 
  Date:           Title:        
 
                       

 